DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Species (A), a compound of Formula (1), wherein the complex M is an organometallic iridium complex (claims 18-39) in the reply filed on 10/9/2021 is acknowledged. 
The traversal is on the grounds that 1) European Examiner in the PCT application did not require a lack of unity, 2) the claims of the present invention would appear to be part of an overlapping area, and 3) the entire application would not place a serious burden on the Examiner. These arguments are not found persuasive. 
There is no requirement that the US Patent Office must not find lack of unity of invention, when the European Examiner has not indicated a lack of unity of invention. Furthermore, the groups of inventions (species A, B, and C) listed in the previous Office Action do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: the common technical feature of the instant invention (a compound of Formula 1 as required in claim 1) is read on by the disclosure of Zhang et al. (CN 105419202 A, hereafter Zhang). See the details paragraphs 4-9 of the Requirement for Restriction / Election of Species mailed on 8/10/2021. Accordingly, the special technical feature linking the Groups of inventions 
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 22 is objected to because of the following informalities: 
In claim 18, Applicant recites “Ar is the same or different in each instance and is a linear bonded arylene or heteroarylene group which has 6 to 30 aromatic ring atoms”. It is advised to amend to “Ar is the same or different in each instance and is a linear bonded arylene group which has 6 to 30 aromatic ring atoms or a linear bonded heteroarylene group which has 6 to 30 aromatic ring atoms”.
In claim 19, Applicant recites “–[[Ar]p–B-[Ar]p]m-RB”. It should be “–[[Ar]p–B-[Ar]q]m-RB”.
In claim 22, Applicant claims Formula (6)-(14), wherein some chemical bonds and variables are illegible (e.g. “A1” in Formula (10), “Si-O” bond in Formulas (12)-(13), and “R’” in Formula (13) are illegible). 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, Applicant claims “R is … a straight-chain alkyl, … having 1 to 20 carbon atoms or branched … alkyl having 3 to 20 carbon atoms, wherein the alkyl group is optionally substituted by … R1 radicals, … R1 is … a straight-chain alkyl, … having 1 to 20 carbon atoms, wherein the alkyl is each optionally substituted by … R2 radicals, … R2 is … an aliphatic … organic radical having 1 to 20 carbon atoms …” 
The limitation renders the claim indefinite. For some choices of the substitution groups, the instant claim is indefinite.
For instance, if the primary substituent R is selected straight-chain C20 alkyl (i.e. –C20H41) as shown in the figure below; and the terminal carbon (marked by an arrow in the figure) of the straight-chain C20 alkyl group is substituted with a secondary substituent R1 which is a straight-chain C20 alkyl; the terminal carbon of the secondary substituent R1 is further substituted with the third substituent R2 which is a straight-chain C20 alkyl, the resultant substituent becomes a straight-chain C60 alkyl (i.e. –C60H121). The carbon backbone chain length of the straight-chain C60 alkyl exceeds the limitation of the carbon number of the primary substituent R which is 1 to 20 carbon atoms that the Applicant initially set forth as the R group. 

    PNG
    media_image1.png
    252
    761
    media_image1.png
    Greyscale

It is unclear whether the scope of R can include a straight-chain C60 alkyl (i.e. a group having chemical structure of –C60H121). It is unclear how the limitation of a straight-chain alkyl having 1 to 20 carbon atoms can include a straight-chain C60 alkyl group, rendering this claim indefinite. It is noted that a C60 alkyl is not known as a C20 alkyl substituted with a C40 alkyl, but it is just a straight-chain C60 alkyl, similarly as ethyl is not known as methyl-substituted methyl. A straight-chain C60 alkyl is not within the limitation of a straight-chain alkyl having 1 to 20 carbon atoms.
It is noted that the indefiniteness is not limited to the example wherein R1 and R2 groups are substituted at the terminal carbon of the primary and secondary straight-chain alkyl group, respectively. When the number of carbon atoms of the main backbone chain of a branched alkyl group exceeds 20, the resultant alkyl group is indefinite because it is unclear whether the branched alkyl group having the backbone chain length being larger than 20 is within the limitation of a branched alkyl having 3 to 20 carbon atoms.
For the purpose of prosecution, the Examiner interprets the limitation to mean that R, R1, and R2 is … selected from … a straight chain C1-C20 alkyl, which is optionally substituted with the listed substituent groups R1 and further substituted by groups R2 of claim 18, provided that when the C1-C20
Regarding claims 19-39, claims 19-39 are rejected due to the dependency from claim 18.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, Applicant recites “formula (5): wherein the dotted line denotes the position of the bond of the bidentate sub-ligands to this structure and * denotes the position of the linkage of said group of formula (5) to the central cyclic group in formula (3) or formula (4)”. 
This limitation represents the position of linkage of formula (5) to the central cyclic group in formula (3) or formula (4). The claim term “linkage” renders this claim indefinite, because it is unclear what is meant by “linkage”. Specifically, it is unclear if the linkage means a direct bond is formed or if the linkage can be achieved indirectly (i.e. through a linker group).
For the purpose of the prosecution, the Examiner interprets the linkage can be achieved directly through a direct bond or indirectly through a linker group.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18, 20, 29-30, and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (CN 105419202 A, hereafter Zhang).
Regarding claims 18, 20, and 29-30, Zhang discloses a compound (Compound I in [009]) having the following structure.

    PNG
    media_image2.png
    238
    429
    media_image2.png
    Greyscale

The compound of Chang has identical structure as Formula (1) of the instant claim 1, wherein M is an organometallic iridium complex; Ar is heteroarylene group having 6 to 30 aromatic ring atoms (pyrimidine) and is optionally substituted by one R, wherein R is a cyclic alkyl group having 3 to 20 carbon atoms (adamantyl); B is formula (2), wherein Y1 is CR2; Y2 and Y3 are each CR2-CR2-CR2; Y2 and Y3 are joined via R radical; Rs are each H and straight-chain alkyl group having 1 to 20 carbon atoms (methyl); RB
Regarding claim 39, the compound of Chang (Compound I), wherein R1 does not occur. R2 do not occur in the compound of Chang, because claim 18 does not require R1 to be present. That is, when R1 does not occur, R2 does not occur. The limitation of claim 39 met in the case that R2 is not present. Therefore, the compound of Chang reads on all the limitations of claim 39. 

Claims 18, 20, 27-30, and 39 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Abe et al. (US 2012/0235135 A1, hereafter Abe).
Regarding claims 18, Abe discloses a compound (“iridium complex”; formula (1) in [017]) used as a light emitting material of an organic electroluminescent device (“light emitting device” in Abstract; [006]; and Fig. 2). 
Abe exemplifies an organic electroluminescent device ([139]-[143]) comprising a light emitting layer (compound 2-3 as a host and compound pp1-1 as a dopant).
Abe teaches the layer of the organic electroluminescent device of the invention can be formed by a known coating method such as a spin coating using a solution in an appropriate solvent ([098]).
Abe discloses Compound pp1-4 ([065]), as shown below.

    PNG
    media_image3.png
    344
    559
    media_image3.png
    Greyscale

The compound of Abe has identical structure as Formula (1) of the instant claim 1, wherein M is an organometallic iridium complex; Ar is heteroarylene group having 6 to 30 aromatic ring atoms (triazine) and is optionally substituted by one R, wherein R is a cyclic alkyl group having 3 to 20 carbon atoms (bicyclooctane); B is formula (2), wherein Y1, Y2, and Y3 are each CR2-CR2; Rs are each H; RB is H; n is 3; p is 1; q is 0; and m is 1, meeting all the limitations of claims 18, 20, and 27-30.
Regarding claim 39, the compound of Abe (Compound pp1-4), wherein R1 does not occur. R2 do not occur in the compound of Abe, because claim 18 does not require R1 to be present. That is, when R1 does not occur, R2 does not occur. The limitation of claim 39 met in the case that R2 is not present. Therefore, the compound of Abe reads on all the limitations of claim 39. 

Claims 18, 20, 26, 29-30, and 39 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ma et al. (US 2017/0077425 A1 – provisional application 62/291,960 filed on 2/5/2016, hereafter Ma ‘425).
Regarding claims 18, 20, 26, and 29-30, Ma ‘425 discloses a compound having a general formula of Ir(LA)2(LB) (claims 10 and 13), wherein LA and LB can be selected to the following ligands (claim 11).

    PNG
    media_image4.png
    379
    734
    media_image4.png
    Greyscale

Wherein Ra, Rb, and Rc can be hydrogen, alkyl, aryl, cycloalkyl, and combination thereof; and any two adjacent substituents of Ra, Rb, and Rc can be optionally joined to form a multidentate ligand (claim 1).
Ma ‘425 discloses Compound Ir(LA147)2(LB109) ([133]).
The Compound of Ma ‘425 (Compound Ir(LA147)2(LB109)) has identical structure as Applicant’s Formula (1) of claim 18, wherein M is an organometallic iridium complex; Ar is a linear-bonded arylene having 6 to 30 aromatic ring atoms (phenylene); B is formula (2), wherein Y1 is CR2; Y2 and Y3 are each CR2-CR2-CR2; Y2 and Y3 are joined via R radical; Rs are each H and straight-chain alkyl group having 1 to 20 carbon atoms (methyl); RB is H; n is 1; p is 1; q is 0; and m is 1, meeting all the limitations of claims 18, 20, 26, and 29-30.
Regarding claim 39, the compound of Ma ‘425 (Compound Ir(LA147)2(LB109)), wherein R1 does not occur. R2 do not occur in the compound, because claim 18 does not require R1 to be 1 does not occur, R2 does not occur. The limitation of claim 39 met in the case that R2 is not present. Therefore, the compound of Ma ‘425 reads on all the limitations of claim 39. 

Claim Rejections - 35 USC § 102 / 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19 is rejected under rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ma et al. (US 2017/0077425 A1 – provisional application 62/291,960 filed on 2/5/2016) as evidences by Wang et al. (“Using interlayer step-wise triplet transfer to achieve an efficient white organic light-emitting diode with high color-stability”, Appl. Phys. Lett. 2014, vol. 104, page 193303, hereafter Wang) and Montalti et al. (Handbook of photochemistry, Chapter 3 - Photophysical properties of organic compounds, 3rd edition, Taylor & Francis Group, LLC, 2006, pages 83-351, hereafter Montalti).
Regarding claim 19, the compound of Ma ‘425 (Compound Ir(LA147)2(LB109)) reads on all the features of claim 18 as outlined above.
Ma ‘425 teaches the claimed invention above but fail to teach that the triplet energy of M is not more than 0.1 eV greater than the triplet energy of –[[Ar]p–B]m-RB when q is 0.
It is reasonable to presume that the compound of Ma ‘425, wherein the triplet energy of M is not more than 0.1 eV greater than the triplet energy of –[[Ar]p–B]m-RB when q is 0 is inherent to the Compound of Ma ‘425. 
Support for said presumption is found in the use of like materials which result in the claimed property.
In the Compound of Ma ‘425, the unit of M is equated with Ir(ppy)(bis(methyl-d3)ppy)2 (ppy = phenylpyridine); and the unit of  –[[Ar]p–B]m-RB is adamantylbenzene, as shown in the figure below.

    PNG
    media_image5.png
    307
    552
    media_image5.png
    Greyscale

Montalti evidences of triplet energies of various organic compounds including benzene (page 225), toluene (page 224), cyclopropylbenzene (page 223), biphenyl (page 200), p-terphenyl (page 186), and substituted biphenyl (page 199).
Tables 1-3 show the summary of triplet energies of the compounds in the unit of eV. All the information have been cited from the Montalti (copy of the reference is attached to this office action). The number in the parenthesis of the mid-column of each table shows difference in percentage from the reference value (“ref”) of each table.

    PNG
    media_image6.png
    507
    837
    media_image6.png
    Greyscale
  
Montalti evidences that the triplet energy of benzene decrease when the alkyl or cycloalkyl group is substituted to the benzene by -1.9% ~ -4.1% (see Table 1 above).
Montalti evidences that the triplet energy of the linear phenylene groups significantly decrease as the number of the phenylene group increases (benzene -> biphenyl (-22.4%) -> p-terphenyl (-30.9%) in Table 2). 
Thus, the amount of decrease by substitution of alkyl or cycloalkyl (-1.9% ~ -4.1%) is much smaller than the amount of decrease by substitution of aryl groups (-22.4% ~ -30.9%).
Montalti evidences the triplet energy of alkyl-substituted biphenyl is smaller than unsubstituted biphenyl by -1.8% (Table 3) but larger than the triplet energy of the aryl-substituted biphenyl (i.e. p-terphenyl).
Montalti evidences that various branched alkyl groups having various molecular weight (dimethyl, diisopropyl, methylethyl, or methylpropyl) does not much change the triplet energy (Table 3). 
Thus, the triplet energy of cycloalkyl-substituted benzene (i.e. adamantyl benzene) should be smaller but similar as the triplet energy of cyclopropylbenzene (3.51 eV) but larger than biphenyl (2.84 eV).
Wang evidences the triplet energy of Ir(ppy)3 is 2.38 eV (Fig. 4). The unit M of the Compound Ir(LA147)2(LB109) of Ma ‘425 (see the figure above) has substantially similar structure as Ir(ppy)3. The only difference is that the compound of Ma ‘425 includes two -CD3 substituent groups. However, Montalti evidences that alkyl substitution (toluene or cyclopropylbenzene) slightly decrease the triplet energy of the aryl main backbone structure (benzene) by i.e. -1.9% ~ -4.1% (see Table 1 above). Thus, the triplet energy of the unit M of Compound of Ma ‘425 should be similar but slightly smaller than 2.38 eV.
Therefore, the compound of Ma ‘425, wherein the triplet energy of M (i.e. similar but slightly smaller than 2.38 eV) is not more than 0.1 eV greater than the triplet energy of –[[Ar]p–B]m-RB when q is 0 (2.84 ~ 3.51 eV), meeting all the limitations of claim 19. 
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed dihedral angle would obviously have been present once the Compound 2 is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). 

Claim Rejections - 35 USC § 103
Claims 32, 34, 36, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (US 2012/0235135 A1).
Regarding claims 32, 34, 36, and 38
Abe exemplifies an organic electroluminescent device ([139]-[143]) comprising a light emitting layer (compound 2-3 as a host and compound pp1-1 as a dopant).
Abe does not discloses a specific organic electroluminescent device comprising the compound of Abe; however, Abe does teach that the iridium complex of Abe having formula (1) of Abe can be used as the dopant material of the light emitting layer of the organic electroluminescent device of Abe ([079], [085]-[086]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the compound of Abe, by substituting the Compound pp1-1 of Abe of the organic electroluminescent device of Abe with Compound pp1-4 of Abe, as taught by Abe.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Both compound pp1-1 and pp1-4 of Abe are encompassed by the general compound of Abe, formula (1). The substitution of pp1-1 with pp1-4 would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of Compound pp1-4 to be used as the emitting layer dopant of the device from the exemplified compounds of Abe would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.
The modification provides the modified organic electroluminescent device of Abe comprising a light emitting layer (compound 2-3 as a host and compound pp1-4 as a dopant), claims 34, 36, and 38.
The light emitting layer material of the organic electroluminescent device of Abe comprising the Compound of Abe and a host is equated a formation, meeting all the limitations of claim 32.

Claims 31, 33, 35, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (US 2012/0235135 A1) in view of Tokito et al. (US 2003/0091862 A1, hereafter Tokito).
Regarding claims 31, 33, 35, and 37, the compound of Abe (Compound pp1-4) reads on all the features of claim 18, and the modified organic electroluminescent device of Abe reads on all the features of claims 34, 36, and 38, as outlined above.
The modified organic electroluminescent device of Abe comprises a light emitting layer (compound 2-3 as a host and compound pp1-4 as a dopant), wherein the organic electroluminescent device is an electronic device.
Abe does not teach an oligomer, polymer, or dendrimer comprising the compound of Abe.
However, as outlined above, the compound of Abe is used as a phosphorescent light-emitting dopant of the light emitting layer of the modified organic electroluminescent device of Abe, wherein the phosphorescent dopant of Compound pp1-4 of Abe is used in combination with a host material (Compound 2-3 of Abe).
Tokito teaches polymeric phosphorescent materials for use in an organic electroluminescent device ([083]).
Tokito exemplifies the polymeric phosphorescent material, wherein one or more phosphorescent compound (iridium complex) bonds to the polymer ([095]).
The polymeric phosphorescent materials can be used as the luminescent material of an organic electroluminescent device ([121]).
Tokito teaches that the polymeric phosphorescent material of the disclosure of Tokito is a copolymer of a phosphorescent unit can be comprised of a phosphorescent iridium complex ([086]-[088], [095]). The carrier transporting unit can be either a hole transporting or an electron transporting material ([089]) including carbazole ([090]).
Because a host material for a light-emitting layer of an organic electroluminescent device must transport holes and electrons to the light-emitting material, it is a carrier transport material.
Therefore, the light emitting layer of Abe is comprised of a phosphorescent light emitting material and a carrier transporting material.
Tokito teaches that linking of a phosphorescent light-emitting material and a carrier transporting material in a polymer suppresses aggregation of the phosphorescent units, improving the stability of the organic electroluminescent device ([083]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the modified organic electroluminescent device of Abe, by linking the phosphorescent light emitting material (Compound pp1-4 of Abe) and the host material (Compound 2-3 of Abe) in a polymer, based on the teaching of Tokito. 
The motivation of doing so would have been to suppress aggregation of the phosphorescent units, improving the stability of the organic electroluminescent device, as taught by Tokito.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.
The modification provides an organic electroluminescent device of Abe as taught by Tokito comprising a light emitting layer, wherein the light emitting layer material is a polymer comprising the phosphorescent unit (Compound pp1-4 of Abe) and a carrier transport unit (Compound 2-3 of Abe); one or more phosphorescent units bond to the polymer; and the organic electroluminescent device is equated with an electronic device.
The light emitting layer material in the organic electroluminescent device of Abe as taught by Tokito is a polymer comprising the Compound pp1-4 of Abe, wherein one or more bonds of the one or more compounds to the polymer are present, meeting all the limitations of claims 31.
Regarding claims 33, 35, and 37, the organic electroluminescent device of Abe as taught by Tokito reads on all the features of claim 31 as outlined above.
The organic electroluminescent device of Abe as taught by Tokito comprises a light emitting layer, wherein the light emitting layer material is a polymer comprising the phosphorescent unit (Compound pp1-4 of Abe) and a carrier transport unit (Compound 2-3 of Abe); one or more phosphorescent units bond to the polymer; and the organic electroluminescent device is equated with an electronic device.
The organic electroluminescent device was formed by a vacuum evaporation; however, Abe does teach that the layer of the organic electroluminescent device of the invention disclosed 
Tokito teaches the polymer of Tokito easily dissolves in an organic solvent ([086], [118], claim 4). Tokito further teaches the solution comprising the polymer of Tokito and a solvent is used to form a thin film layer using a spin coating method to make an organic electroluminescent device ([004], [167]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic electroluminescent device of Abe as taught by Tokito, by forming the light emitting layer material (the polymer of Abe as taught by Tokito) using a spin coating method, wherein the spin coating method uses a solution comprising the polymer of Abe as taught by Tokito and a solvent. 
The motivation of doing so would have been to provide the light emitting layer of the organic electroluminescent device using a spin coating method.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.
The modification provides the organic electroluminescent device of Abe as taught by Tokito comprises a light emitting layer, wherein the light emitting layer material is a polymer comprising the phosphorescent unit (Compound pp1-4 of Abe) and a carrier transport unit (Compound 2-3 of Abe). The light emitting layer of the device is formed by a spin coating method using a solution, wherein the solution comprises the polymer of Abe as taught by Tokito claims 33, 35, and 37.

Claims 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (US 2012/0235135 A1) in view of Ma et al. (US 2005/0170207 A1, hereafter Ma ‘207) and Nishizeki et al. (JP 2013/243234, machine translated English document is referred to, hereafter Nishizeki).
Regarding claims 21-25, the compound of Abe (Compound pp1-4) reads on all the features of claim 18 as outlined above.
The compound of Abe does not comprise a tripodal or a hexadentate ligand.
Ma ‘207 teaches metal coordination compounds for use as light emitting dopant of an electroluminescent device ([008], [064]).
Ma ‘207 teaches that linking bidentate ligands together to give a hexadentate ligand increases the stability of the metal complex ([064]).
Nishizeki discloses a compound used as the emitter of the light emitting layer of an organic electroluminescent device ([110]-[118]; example devices in [243] and Table 4). 
Nishizeki exemplifies an Ir complex Compound DP-55 ([064]) which includes a hexadentate ligand, as shown below.

    PNG
    media_image7.png
    414
    531
    media_image7.png
    Greyscale
, 
Wherein the bridging group is the structure comprising X-V1-V2-V3 in the figure above.
At the time the invention was effectively filed, it would have been obvious to have modified Compound pp1-4 of Abe by linking the pyrazole groups of the three bidentate sub-ligands with the bridging group X-V1-V2-V3 of Compound DP-55 of Nishizeki.
The motivation for doing so would have been to increase the stability of the complex, based on the teaching of Ma ‘207.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The substitution of known bridging groups would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of the bridging group would have been one from a finite number of identified, predictable solutions taught by Nishizeki with a reasonable expectable of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select 
The modification provides the Compound pp1-4 of Abe, wherein three pyrazole groups of the phenylpyrazole ligands are linked by the bridging group X-V1-V2-V3 of Compound DP-55 of Nishizeki.
The structure of the linking groups V1, V2, and V3 do not read on the limitation of Applicant’s formula (3) of claim 21; however, Nishizeki exemplifies the following linking groups used as V1, V2, or V3 of formula (1) of Nishizeki ([040]), wherein “*” represents the bonding positions with neighboring structures.

    PNG
    media_image8.png
    146
    423
    media_image8.png
    Greyscale

At the time the invention was effectively filed, it would have been obvious to have modified the linking group V1, V2, and V3 (-CH2-cyclohexane-CH2-) groups with phenylcyclopentane structure (shown in the figure above), as taught by Nishizeki.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Both the -CH2-cyclohexane-CH2- unit of the Compound DP-55 and the phenylcyclopentane groups are exemplified structures as V1, V2, or V3
The resultant compound has the following structure.

    PNG
    media_image9.png
    496
    772
    media_image9.png
    Greyscale

The Compound of Abe as modified by Ma ‘207 and Nishizeki, wherein M is an iridium complex having hexadentate ligand, and coordination to an iridium atom and the three bidentate sub-ligand are joined via a bridge of formula (3), wherein X1 is CR; A is formula (5); X2 are each CR; X3 are each C; R is hydrogen, meeting all the limitations of claims 21-25.
It is noted that each of three Ir complexes is bonded to Applicant’s formula (3) through the substituent (cyclopentanyl) of the bidentate ligand. None of claims 21-25 requires that the Ir complex is directly bonded (e.g. through a single bond) to the formula (4), not through the substituent (or a linker) of the bidentate ligand of the complex; therefore, the resultant structure meets the limitations of claims 21-25.

Claims 32, 34, 36, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US 2017/0077425 A1).
Regarding claims 32, 34, 36, and 38, the compound of Ma ‘425 (Compound Ir(LA147)2(LB109)) reads on all the features of claim 18 as outlined above.
Ma ‘425 discloses an organic electroluminescent device ([139]-[143]) comprising a light emitting layer (dibenzothiophene compound in [117] of Ma ‘425 as a host and a compound of Ma ‘425 as a dopant).
Ma ‘425 does not discloses a specific organic electroluminescent device comprising the Compound Ir(LA147)2(LB109) of Ma ‘425; however, Ma ‘425 does teach that the compound of Ma ‘425 can be used as an emissive dopant (claim 36) with a host (claims 37-40) in an organic electroluminescent device (claim 34).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the compound of Ma ‘425, by incorporating the compound in the emission layer of the organic electroluminescent device of Ma ‘425, as taught by Ma ‘425.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Compound Ir(LA147)2(LB109) of Ma ‘425 is encompassed by the general formula of Ma ‘425 (claim 34). The substitution of the emitting layer material represented by the general formula of Ma ‘425 would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of Compound Ir(LA147)2(LB109) to be used as the emitting layer dopant of the device from the exemplified compounds of Ma ‘425 would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary 
The modification provides the modified organic electroluminescent device of Ma ‘425 comprising a light emitting layer (dibenzothiophene compound in [117] of Ma ‘425 as a host and Compound Ir(LA147)2(LB109) as a dopant), wherein the organic electroluminescent device is an electronic device, meeting all the limitations of claims 34, 36, and 38.
The light emitting layer material of the modified organic electroluminescent device of Ma ‘425 comprising the Compound Ir(LA147)2(LB109) of Ma ‘425 and a host is equated a formation, meeting all the limitations of claim 32.

Claims 21-22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US 2017/0077425 A1) in view of Ma et al. (US 2005/0170207 A1) as evidenced by Tsai et al. (US 2018/0026208 A1 – provisional application 62/364,002 filed on 7/19/2016, hereafter Tsai).
Regarding claims 21-22 and 24-25, the compound of Ma ‘425 (Compound Ir(LA147)2(LB109)) reads on all the features of claim 18 as outlined above.
The compound of Ma ‘425 does not comprise a tripodal or a hexadentate ligand; however, Ma ‘425 does teach the ligands of the compound of Ma ‘425 can be joined to form a multidentate ligand (claim 1).
Ma ‘207 teaches metal coordination compounds for use as light emitting dopant of an electroluminescent device ([008], [064]).
Ma ‘207 teaches that linking bidentate ligands together to give a hexadentate ligand increases the stability of the metal complex ([064]).
Ma ‘207 discloses a linking group (“X” in [131]-[133]) to join three bidentate sub-ligands.
Ma ‘207 exemplifies a linking group comprising trivalent phenyl and three alkyl groups (Dopant F in [224]). 
Tsai evidences a linking group comprising trivalent phenyl and three –CD2-CD2– alkyl groups (the 2nd compound on page 26, hereafter Compound 26P-2).

    PNG
    media_image10.png
    451
    697
    media_image10.png
    Greyscale

At the time the invention was effectively filed, it would have been obvious to have modified Compound Ir(LA147)2(LB109) of Ma ‘425 by linking the pyridine groups of the three bidentate sub-ligands with the bridging group comprising trivalent benzene and –CD2-CD2– groups.
The motivation for doing so would have been to increase the stability of the complex, based on the teaching of Ma ‘207.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.
The modification provides the Compound Ir(LA147)2(LB109) of Ma ‘425, wherein three pyridine groups of the phenylpyridine ligands are linked by the bridging group comprising a trivalent benzene and three –CD2-CD2– groups.
The resultant compound has the following structure.

    PNG
    media_image11.png
    331
    534
    media_image11.png
    Greyscale

The Compound of Ma ‘425 as modified by Ma ‘207 as evidenced by Tsai, wherein M is an iridium complex having hexadentate ligand, and coordination to an iridium atom and the three bidentate sub-ligand are joined via a bridge of formula (3), wherein X1 is CR; A is -CR2-CR2-; R is H or D, meeting all the limitations of claims 21-22 and 24-25.

Claims 31, 33, 35, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US 2017/0077425 A1) in view of Tokito et al. (US 2003/0091862 A1).
Regarding claims 31, 33, 35, and 37, the compound of Ma ‘425 (Compound Ir(LA147)2(LB109)) reads on all the features of claim 18, and the modified organic electroluminescent device of Ma ‘425 reads on all the features of claims 34, 36, and 38, as outlined above.
The modified organic electroluminescent device of Ma ‘425 (Example 9 in Table 3; general device structure in [114]-[120]; Fig. 1) comprises an anode (ITO), an emission layer comprising Compound Ir(LA147)2(LB109) as a dopant and a host (dibenzothiophene compound in [117] of Ma ‘425), and a cathode (Al), wherein the emission layer is an organic layer.
Ma ‘425 does not teach an oligomer, polymer, or dendrimer comprising the compound of Ma ‘425.
However, as outlined above, the compound of Ma ‘425 is used as a phosphorescent light-emitting dopant of the light emitting layer of the modified organic electroluminescent device of Ma ‘425, wherein the phosphorescent dopant of Compound Ir(LA147)2(LB109) of Ma ‘425 is used in combination with a host material (dibenzothiophene compound in [117] of Ma ‘425).
Tokito teaches polymeric phosphorescent materials for use in an organic electroluminescent device ([083]).
Tokito exemplifies the polymeric phosphorescent material, wherein one or more phosphorescent compound (iridium complex) bonds to the polymer ([095]).
The polymeric phosphorescent materials can be used as the luminescent material of an organic electroluminescent device ([121]).
Tokito teaches that the polymeric phosphorescent material of the disclosure of Tokito is a copolymer of a phosphorescent unit can be comprised of a phosphorescent iridium complex ([086]-[088], [095]). The carrier transporting unit can be either a hole transporting or an electron transporting material ([089]).
Because a host material for a light-emitting layer of an organic electroluminescent device must transport holes and electrons to the light-emitting material, it is a carrier transport material.
Therefore, the light emitting layer of Ma ‘425 is comprised of a phosphorescent light emitting material and a carrier transporting material.
Tokito teaches that linking of a phosphorescent light-emitting material and a carrier transporting material in a polymer suppresses aggregation of the phosphorescent units, improving the stability of the organic electroluminescent device ([083]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the modified organic electroluminescent device of Ma ‘425, by linking the phosphorescent light emitting material (Compound Ir(LA147)2(LB109) of Ma ‘425) and the host material (dibenzothiophene compound in [117] of Ma ‘425) in a polymer, based on the teaching of Tokito. 
The motivation of doing so would have been to suppress aggregation of the phosphorescent units, improving the stability of the organic electroluminescent device, as taught by Tokito.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to 
The modification provides an organic electroluminescent device of Ma ‘425 as taught by Tokito comprising a light emitting layer, wherein the light emitting layer material is a polymer comprising the phosphorescent unit (Compound Ir(LA147)2(LB109) of Ma ‘425) and a carrier transport unit (dibenzothiophene compound in [117] of Ma ‘425); one or more phosphorescent units bond to the polymer; and the organic electroluminescent device is equated with an electronic device.
The light emitting layer material in the organic electroluminescent device of Ma ‘425 as taught by Tokito is a polymer comprising the Compound Ir(LA147)2(LB109) of Ma ‘425, wherein one or more bonds of the one or more compounds to the polymer are present, meeting all the limitations of claims 31.
Regarding claims 33, 35, and 37, the organic electroluminescent device of Ma ‘425 as taught by Tokito reads on all the features of claim 31 as outlined above.
The organic electroluminescent device of Ma ‘425 as taught by Tokito comprises a light emitting layer, wherein the light emitting layer material is a polymer comprising the phosphorescent unit (Compound Ir(LA147)2(LB109) of Ma ‘425) and a carrier transport unit (dibenzothiophene compound in [117] of Ma ‘425); one or more phosphorescent units bond to the polymer; and the organic electroluminescent device is equated with an electronic device.
The organic electroluminescent device of Ma ‘425 is not formed by a solution method; however, a spin coating method is a known method in the art to form the organic layers of an organic electroluminescent device.
Tokito teaches the polymer of Tokito easily dissolves in an organic solvent ([086], [118], claim 4). Tokito further teaches the solution comprising the polymer of Tokito and a solvent is used to form a thin film layer using a spin coating method to make an organic electroluminescent device ([004], [167]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic electroluminescent device of Ma ‘425 as taught by Tokito, by forming the light emitting layer material (the polymer of Ma ‘425 as taught by Tokito) using a spin coating method, wherein the spin coating method uses a solution comprising the polymer of Ma ‘425 as taught by Tokito and a solvent. 
The motivation of doing so would have been to provide the light emitting layer of the organic electroluminescent device using a spin coating method.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.
The modification provides the organic electroluminescent device of Ma ‘425 as taught by Tokito comprises a light emitting layer, wherein the light emitting layer material is a polymer comprising the phosphorescent unit (Compound Ir(LA147)2(LB109) of Ma ‘425) and a carrier transport unit (dibenzothiophene compound in [117] of Ma ‘425). The light emitting layer of the device is formed by a spin coating method using a solution, wherein the solution comprises the polymer of Ma ‘425 as taught by Tokito and a solvent. The solution is equated with a claims 33, 35, and 37.

Claims 18-20, 26, 29-30, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Margulies et al. (provisional application 62/352,139 filed on 6/20/2016, a copy of claim set is attached, hereafter Margulies) in view of Inoue at al. (US 2012/0264936 A1, hereafter Inoue), as evidenced by Montalti et al. (Handbook of photochemistry, Chapter 3 - Photophysical properties of organic compounds, 3rd edition, Taylor & Francis Group, LLC, 2006, pages 83-351, hereafter Montalti).
Regarding claims 18, 20, 26, and 29-30, Margulies discloses a compound having Formula I (claim 1) as shown below.

    PNG
    media_image12.png
    270
    468
    media_image12.png
    Greyscale

Wherein rings A, B, C, D, E, and F can be 6-membered carbocyclic or heterocyclic ring, wherein A-B, C-D, and E-F form three bidentate ligands coordinate to metal M; Z1-Z6 can be C or N; M can be Ir; R1-R6 can be cycloalkyl, aryl, heteroaryl, or combination thereof; and each adjacent substituents in each R1-R6 are optionally joined or fused into a ring (claim 1).
Margulies exemplifies Compound 11 and Compound 17 (claim 13).

    PNG
    media_image13.png
    264
    706
    media_image13.png
    Greyscale

As shown in Compounds 11 and 17, cyclohexyl, and adamantyl groups are exemplified cycloalkyl groups which can be used at R1-R6 positions of Formula I of Margulies.
 Inoue discloses a phosphorescent Ir complex (G1 in [137]) used in the organic electroluminescent device ([216], Abstract).
Inoue teaches that an alicyclic hydrocarbon such as adamantyl which is bonded to the ligand of the phosphorescent complex donates an electron to the ligand owing to the induction effect such that the complex provides a high molecular absorption coefficient, efficient energy transfer from the host material, and decreased concentration quenching ([013]). 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound 17 of Margulies, by substituting the cyclohexyl group with an adamantyl group as taught by Margulies and Inoue. 
The motivation of doing so would have been to provide the compound with a high molecular absorption coefficient, efficient energy transfer from the host material, and decreased concentration quenching, based on the teaching of Inoue.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Margulies discloses that the substituents R1-R6 can be a combination of aryl (biphenyl) and cycloalkyl. 

    PNG
    media_image14.png
    171
    662
    media_image14.png
    Greyscale

The modification provides the Compound of Margulies as modified by Inoue which has identical structure as Applicant’s Formula (1) of claim 18, wherein M is an organometallic iridium complex; Ar is a linear-bonded arylene having 6 to 30 aromatic ring atoms (phenylene); B is formula (2), wherein Y1 is CR2; Y2 and Y3 are each CR2-CR2-CR2; Y2 and Y3 are joined via R radical; Rs are each H and straight-chain alkyl group having 1 to 20 carbon atoms (methyl); RB is H; n is 1; p is 2; q is 0; and m is 1, meeting all the limitations of claims 18, 20, 26, and 29-30.
Regarding claim 19, the Compound of Margulies as modified by Inoue reads on all the features of claims 18, 20-22, 24-26, 29-30, and 39, as outlined above.
Margulies as modified by Inoue teaches the claimed invention above but fail to teach that the triplet energy of M is not more than 0.1 eV greater than the triplet energy of –[[Ar]p–B]m-RB when q is 0 or greater than that of  –[[Ar]p–B-[Ar]q]m-RB
It is reasonable to presume that the Compound of Margulies as modified by Inoue, wherein the triplet energy of M is not more than 0.1 eV greater than the triplet energy of –[[Ar]p–B]m-RB when q is 0 or greater than that of  –[[Ar]p–B-[Ar]q]m-RB when q has a value from 1 to 100 is inherent to the Compound of Margulies as modified by Inoue. 
Support for said presumption is found in the use of like materials which result in the claimed property. 

    PNG
    media_image15.png
    233
    473
    media_image15.png
    Greyscale

In the Compound of Margulies as modified by Inoue, the unit of M is equated with Ir(ppy)2(methylppy); and the unit corresponding to –[[Ar]p–B-[Ar]q]m-RB is adamantylbiphenyl, as shown above.
The instant specification discloses that “in a preferred embodiment of the invention, the triplet energy of the fragment M is not more than 0.1 eV greater than the triplet energy of the fragment  –[[Ar]p–B-[Ar]q]m-RB (the last paragraph of page 8 through the first paragraph of page 9).
The instant specification provides an exemplified preferred embodiment (Compound Ir2 on page 108), wherein the unit M is Ir(ppy)3; and the unit corresponding to –[[Ar]p–B-[Ar]q]m-RB is a methylbicyclooctanylbiphenyl.
Montalti evidences of triplet energies of various organic compounds.
Montalti evidences that the triplet energies of alkyl substituted biphenyl hardly change in spite of changes of the structure and the molecular weight of the branched alkyl groups (dimethyl, diisopropyl, methylethyl, or methylpropyl) (page 200).
Therefore, it is presumed that the triplet energy of the adamantylbiphenyl group is substantially similar as that of methylbicyclooctanylbiphenyl because both have similar structure, size, and molecular weight.
It is known in the art that triplet state energy of a molecule is determined by the frontier orbital energy levels, and the frontier orbital energy levels are mostly determined by the kind of transition metal and the structure-bonding configuration between the transition metal and the part of the ligand having direct bond(s) to the transition metal. 
The unit M of Applicant’s Compound Ir2 (i.e. Ir(ppy)) and the unit M of Compound of Margulies as modified by Inoue (i.e. Ir(ppy)2(methylppy)) have substantially similar structure. The only difference is a single substituent group, methyl. Because this methyl group is not a part of the ligand-metal bond, it does not much change the frontier orbital energy levels. Thus, it is presumed that the triplet energy of the unit M of Applicant’s Compound Ir2 (i.e. Ir(ppy)) is substantially similar as the triplet energy of the unit M of Compound of Margulies as modified by Inoue (i.e. Ir(ppy)2(methylppy)).
Therefore, the Compound of Margulies as modified by Inoue, wherein the triplet energy of M is not more than 0.1 eV greater than the triplet energy of –[[Ar]p–B]m-RB when q is 0 or greater than that of  –[[Ar]p–B-[Ar]q]m-RB when q has a value from 1 to 100, meeting all the limitations of claim 19
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed dihedral angle would obviously have been present once the Compound 2 is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). 
Regarding claim 39, the compound of Margulies as modified by Inoue, wherein R1 does not occur. R2 does not occur in the compound of Margulies as modified by Inoue, because claim 18 does not require R1 to be present. That is, when R1 does not occur, R2 does not occur. The limitation of claim 39 met in the case that R2 is not present. Therefore, the compound of Margulies as modified by Inoue reads on all the limitations of claim 39. 

Claims 21-22, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Margulies et al. (provisional application 62/352,139 filed on 6/20/2016, a copy of claim set is attached) in view of Inoue at al. (US 2012/0264936 A1), as applied to claims 18-20, 26, 29-30, and 39 above, further in view of Ma et al. (US 2005/0170207 A1).
Regarding claims 21-22 and 24-25, the Compound of Margulies as modified by Inoue reads on all the features of claim 18 as outlined above.
The Compound of Margulies as modified by Inoue does not comprise a tripodal or a hexadentate ligand; however, Margulies does teach that each adjacent substituents of the ligands of the compounds of Margulies can be joined or fused into a ring (claim 1).
Ma ‘207 teaches metal coordination compounds for use as light emitting dopant of an electroluminescent device ([008], [064]).
Ma ‘207 teaches that linking bidentate ligands together to give a hexadentate ligand increases the stability of the metal complex ([064]).
Ma ‘207 discloses a linking group (“X” in [131]-[133]) to join three bidentate sub-ligands.
Ma ‘207 exemplifies a linking group comprising trivalent phenyl and three alkyl groups (Dopant F in [224]). 

    PNG
    media_image16.png
    380
    426
    media_image16.png
    Greyscale

At the time the invention was effectively filed, it would have been obvious to have modified the Compound of Margulies as modified by Inoue by linking the pyridine groups of the three bidentate sub-ligands with the bridging group comprising trivalent benzene and –CH2-CH2– groups.
The motivation for doing so would have been to increase the stability of the complex, based on the teaching of Ma ‘207.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.
The modification provides the Compound of Margulies as modified by Inoue, wherein three pyridine groups of the phenylpyridine ligands are linked by the bridging group comprising a trivalent benzene and three –CH2-CH2– groups.
The resultant compound has the following structure.

    PNG
    media_image17.png
    423
    640
    media_image17.png
    Greyscale

The Compound of Margulies as modified by Inoue and Ma ‘207, wherein M is an iridium complex having hexadentate ligand, and coordination to an iridium atom and the three bidentate sub-ligand are joined via a bridge of formula (3), wherein X1 is CR; A is -CR2-CR2-; R is H, meeting all the limitations of claims 21-22 and 24-25.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEOKMIN JEON/Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786